Exhibit 10.2

 

EMPLOYEE PROTECTION AND NONCOMPETITION AGREEMENT

 

This EMPLOYEE PROTECTION AND NONCOMPETITION AGREEMENT (“Agreement”) by and
between VENTAS, INC., a Delaware corporation (the “Company”), and Robert F.
Probst (“Executive”) is effective immediately upon execution with respect to
Section 3(a) of this Agreement and will become effective with respect to the
rest of this Agreement upon Executive’s commencement of employment with the
Company (the “Effective Date”).

 

WHEREAS, this Agreement provides Executive with severance if Executive’s
employment is terminated in certain circumstances and provides the Company with
certain protections regarding Executive’s actions, including after termination
of employment.

 

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:

 

1.                                      Obligations of the Company upon
Termination.  Following any termination of Executive’s employment by the Company
without Cause (as defined below) or by Executive with Good Reason (as defined
below) hereunder, the Company shall pay Executive’s Base Salary through the Date
of Termination (as defined below) and all amounts earned and owed (but yet
unpaid) to Executive pursuant to the terms and conditions of the executive
benefit plans and programs of the Company in effect at the time such payments
are due, including accrued and unpaid vacation.  The term “Base Salary” for
purposes of this Agreement shall refer to Executive’s base salary annualized, as
most recently increased.  In addition, except for a termination in connection
with a Change in Control (defined below) covered by Section 2 hereof, subject to
Executive’s execution of a general release of claims in form substantially
similar to the form attached hereto as Appendix A (the “Release”), Executive
shall be entitled to the following additional payments:

 

(a)                                 Other than for Cause, or for Good Reason. 
If the Company shall terminate Executive’s employment other than for Cause or if
Executive shall terminate Executive’s employment for Good Reason:

 

The Company shall pay Executive within thirty (30) days of the Date of
Termination (but not earlier than the date on which the Release becomes
irrevocable) a lump sum payment equal to the sum of (A) Executive’s annual Base
Salary and (B) the annual cash bonus Executive would receive for the year of
termination assuming target individual and Company performance; provided, that
in no event shall the payment made pursuant to this Section 1(a)(i) exceed the
Maximum Amount.  The term “Maximum Amount,” for purposes of this Agreement,
shall mean four million dollars; provided, however, that for any termination
that occurs in calendar years subsequent to 2014, the Maximum Amount will be
adjusted to reflect increases, if any, in the Consumer Price Index that have
occurred in the period between December 31, 2013 and the end of the calendar
year immediately preceding the Date of Termination.  As an example, if the
termination occurs in 2015, the Maximum Amount shall be adjusted for increases
in the Consumer Price Index that occur between December 31, 2013 and

 

--------------------------------------------------------------------------------


 

December 31, 2014, and if the termination occurs in 2016, the Maximum Amount
shall be adjusted for increases in the Consumer Price Index that occur between
December 31, 2013 and December 31, 2015.  For purposes of this Agreement,
Consumer Price Index means the CPI for All Urban Consumers (All Items; Base Year
1982), compiled and published by the Bureau of Labor Statistics of the United
States Department of Labor.

 

(i)                                     The Company shall, at the Company’s
election, either (A) provide during the one (1) year period beginning on the
Date of Termination (the “Medical Benefit Severance Period”) Executive with
continued medical, dental and vision benefits (but no other benefits) at the
same level as if Executive remained actively employed during the Medical Benefit
Severance Period, or (B) pay to Executive a cash lump sum payment equal to
(1) twelve (12) multiplied by (2) the excess of the monthly COBRA (as defined
below) premium as of Executive’s Date of Termination for the medical, dental and
vision coverage Executive had immediately prior to Executive’s Date of
Termination over the monthly dollar amount Executive would have paid to the
Company for such medical, dental and vision coverage if Executive remained
employed during the Medical Benefit Severance Period.  If the Company elects
pursuant to the preceding sentence to provide medical, dental and vision
benefits during the Medical Benefit Severance Period, Executive shall pay the
Company on a monthly basis the portion of the periodic cost of such continued
coverage equal to the dollar amount of such periodic cost as if Executive
remained employed during the Medical Benefit Severance Period and such medical,
dental and vision benefits shall terminate at the earlier of (A) the end of the
Medical Benefit Severance Period or (B) the time they would be permitted to
terminate under Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).  As and to the extent provided by COBRA, Executive will be
eligible to continue Executive’s health insurance benefits at Executive’s own
expense for the statutory period prescribed by COBRA, treating Executive’s
termination of employment as the “qualifying event” (as defined in COBRA).

 

(b)                                 Cause; Executive Resignation.  If
Executive’s employment shall be terminated by the Company for Cause or by
Executive other than for Good Reason, this Agreement shall terminate without
further additional obligations to Executive under this Agreement.

 

(c)                                  Death after Termination.  In the event of
the death of Executive during the period Executive is receiving or entitled to
payments pursuant to this Agreement, Executive’s designated beneficiary shall be
entitled to receive the balance of the payments, or in the event of no
designated beneficiary, the remaining payments shall be made to Executive’s
estate.

 

(d)                                 Death or Disability during Bridge Period. 
If during calendar year 2015 or the first two calendar months of calendar year
2016 but prior to the date of grant of long-term incentive compensation with
respect to calendar year 2015 (such period, “Bridge Period”), Executive dies or
his employment terminates

 

2

--------------------------------------------------------------------------------


 

because of Disability (as defined in the Ventas, Inc. 2012 Incentive Plan, as in
effect on the Effective Date), the Company shall, at the Company’s election,
within thirty (30) days after Executive’s death or termination due to
Disability, provide Executive with either a fully vested award of shares of the
Company common stock or cash, equal in value to the amount, if any, by which
(A) below exceeds (B) below:

 

(A)                               A prorated percentage (calculated pursuant to
a fraction with the numerator equal to the number of days Executive was employed
during 2015 by the Company and the denominator equal to 365) of the long-term
incentive compensation Executive would receive for calendar year 2015 assuming
target individual and Company performance.

 

(B)                               The value (calculated as of the date of grant)
of long-term incentive compensation Executive receives with respect to calendar
year 2015, which is not forfeited because of termination of Executive’s
employment.

 

2.                                      Occurrence of a Change in Control.

 

(a)                                 Termination Other than for Cause, or for
Good Reason.  If a Change in Control shall occur and within one (1) year after
the date of the occurrence of such Change in Control, the Company shall
terminate Executive’s employment other than for Cause or Executive shall
terminate Executive’s employment for Good Reason (a “Change in Control
Severance”), subject to Executive’s execution of the Release and in lieu of the
benefits under Section 1 hereof:

 

(i)                                     The Company shall pay Executive within
thirty (30) days of the Date of Termination (but not earlier than the date on
which the Release becomes irrevocable) a lump sum payment equal to two times the
sum of (A) Executive’s annual Base Salary, plus (B) the annual cash bonus
Executive would receive for the year of termination assuming maximum individual
and Company performance; provided, that in no event shall the amount of such
payment exceed the Maximum Amount.

 

(ii)                                  The Company shall, at the Company’s
election, either (A) provide during the two (2) year period commencing on the
date of the Change in Control Severance (“Change in Control Medical Benefit
Severance Period”) Executive with continued medical, dental and vision benefits
(but no other benefits) at the same level as if Executive remained actively
employed during the Change in Control Medical Benefit Severance Period or
(B) pay to Executive a cash lump sum payment equal to (1) twenty-four (24)
multiplied by (2) the excess of the monthly COBRA premium as of Executive’s Date
of Termination for the medical, dental and vision coverage Executive had
immediately prior to Executive’s Date of Termination over the monthly dollar
amount Executive would have paid to the Company for such medical, dental and
vision coverage if Executive remained employed during the Change in Control
Medical Benefit Severance Period.  If the

 

3

--------------------------------------------------------------------------------


 

Company elects pursuant to the preceding sentence to provide medical, dental and
vision benefits during the Change in Control Medical Benefit Severance Period,
Executive shall pay the Company on a monthly basis the portion of the periodic
cost of such continued coverage equal to the dollar amount of such periodic cost
as if Executive remained employed during the Change in Control Medical Benefit
Severance Period, and such medical, dental and vision benefits shall terminate
at the earlier of (A) the end of the Change in Control Medical Benefit Severance
Period or (B) the time they would be permitted to terminate under COBRA.  As and
to the extent provided by COBRA, Executive will be eligible to continue
Executive’s health insurance benefits at Executive’s own expense for the
statutory period prescribed by COBRA, treating Executive’s termination of
employment as the “qualifying event” (as defined in COBRA).

 

(iii)                               If the Change in Control occurs during the
Bridge Period, the Company shall, at the Company’s election, provide Executive
within thirty (30) days after the Change in Control Severance with either a
fully vested award of shares of Company common stock or cash, equal in value to
the amount, if any, by which (A) below exceeds (B) below:

 

(A)                               A prorated percentage (calculated pursuant to
a fraction with the numerator equal to the number of days Executive was employed
during 2015 by the Company and the denominator equal to 365) of the long-term
incentive compensation Executive would receive for calendar year 2015 assuming
target individual and Company performance.

 

(B)                               The value (calculated as of the date of grant)
of long-term incentive compensation Executive receives with respect to calendar
year 2015, which is not forfeited because of termination of Executive’s
employment.

 

(b)                                 Change in Control.  For purposes of this
Agreement, a “Change in Control” means the occurrence of any of the following
events:

 

(i)                                     An acquisition (other than directly from
the Company) of any voting securities of the Company (the “Voting Securities”)
by any “Person” (having the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”), and as used in
Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)) immediately after which such Person has beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) (“Beneficial
Ownership” and/or Beneficially Owned”) of thirty-five percent (35%) or more of
the combined voting power of the Company’s then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a Non-Control Acquisition (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control.  A Non-Control Acquisition shall mean an acquisition by
(i) the Company or any company, corporation, partnership, limited liability
company or

 

4

--------------------------------------------------------------------------------


 

other Person in which the Company directly or indirectly owns a majority
interest (“Subsidiary”), (ii) an employee benefit plan (or a trust forming a
part thereof) maintained by the Company or any Subsidiary, or (iii) any Person
in connection with a Non-Control Transaction (as hereinafter defined);

 

(ii)                                  The individuals who, as of September 30,
2013, were members of the Board of Directors of the Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least a
majority of the Incumbent Board, such new director shall, for purposes of this
Section 2(b), be considered a member of the Incumbent Board; and provided,
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened election contest (as described in former
Rule 14a-11 promulgated under the 1934 Act) (“Election Contest”) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board of Directors of the Company (a “Proxy Contest”), including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

(iii)                               Approval by stockholders of the Company and
the consummation of:

 

(A)                               A merger, consolidation or reorganization
involving the Company, unless such transaction is a Non-Control Transaction. 
For purposes of this Agreement, the term “Non-Control Transaction” shall mean a
merger, consolidation or reorganization of the Company in which:

 

[1]                                 The stockholders of the Company, immediately
before such merger, consolidation or reorganization, own, directly or indirectly
immediately following such merger, consolidation or reorganization, at least
forty-five percent (45%) of the combined voting power of the voting securities
of the corporation or entity resulting from such merger, consolidation or
reorganization (the “Surviving Company”) over which any Person has Beneficial
Ownership in substantially the same proportion as their Beneficial Ownership of
the Voting Securities immediately before such merger, consolidation or
reorganization;

 

[2]                                 The individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation or reorganization constitute at least a majority
of the members of the board of directors or equivalent body of the Surviving
Company; and

 

5

--------------------------------------------------------------------------------


 

[3]                                 No Person (other than the Company, any
Subsidiary, any employee benefit plan (or any trust forming a part thereof)
maintained by the Company, the Surviving Company or any Person who, immediately
prior to such merger, consolidation or reorganization, had Beneficial Ownership
of thirty-five percent (35%) or more of the then outstanding Voting Securities)
has Beneficial Ownership of thirty-five percent (35%) or more of the combined
voting power of the Surviving Company’s then outstanding voting securities.

 

(B)                               A complete liquidation or dissolution of the
Company.

 

(C)                               The sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided, however, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

3.                                      Restrictive Covenants.

 

(a)                                 Confidentiality.

 

(i)                                     Executive shall not, unless written
permission is granted by the Company, disclose to or communicate in any manner
with the press or any other media about Executive’s employment with the Company,
the terms of this Agreement, the termination of Executive’s employment with the
Company, the Company’s businesses or affairs, the Company’s officers, directors,
employees and/or consultants, or any matter related to any of the foregoing.

 

(ii)                                  Executive acknowledges that it is the
policy of the Company and its Subsidiaries to maintain as secret and
confidential all information and techniques acquired, developed, possessed or
used by the Company and its Subsidiaries relating to their business, operations,
actual or potential products, strategies, assets, liabilities, potential assets
and liabilities, employees, customers, tenants, operators, borrowers, managers,
proposed or prospective customers, tenants, operators, borrowers and managers,
business partners, communities, buildings and facilities (including without
limitation: information protected by the

 

6

--------------------------------------------------------------------------------


 

Company’s attorney/client, work product, or tax advisor/audit privileges; tax
matters and information; financial analysis and models; the Company’s strategic
plans; negotiations with third parties; methods, policies, processes, formulas,
techniques, know-how and other knowledge; trade practices, trade secrets, or
financial matters; lists of customers or customers’ purchases; lists of
suppliers, representatives, or other distributors; lists of and information
(business, financial or otherwise) about tenants, operators, borrowers, managers
and customers and their respective businesses and operations; requirements for
systems, programs, machines, or their equipment; information regarding the
Company’s bank accounts, credit agreement or financial projections, results or
information; information regarding the Company’s directors or officers or their
personal affairs), whether or not any such information or any of the material
described above is explicitly designated or marked as “confidential”
(“Confidential Information”).  “Confidential Information” shall not include
information that (A) is or becomes generally available to the public other than
as a result of a disclosure by Executive in violation of this Agreement, (B) was
available to Executive on a non-confidential basis prior to Executive’s
employment with the Company, or (C) is compelled to be disclosed by any law,
regulation or order of a court or governmental agency, provided that prior
written notice is given to the Company and Executive cooperates with the Company
in any efforts by the Company to limit the scope of such obligation and/or to
obtain confidential treatment of any material disclosed pursuant to such
obligation.  Executive recognizes that all such Confidential Information is the
sole and exclusive property of the Company and its Subsidiaries, and that
disclosure of Confidential Information would cause damage to the Company and its
Subsidiaries.  Executive shall not disclose, directly or indirectly, any
Confidential Information obtained during Executive’s employment with the
Company, and will take all necessary precautions to prevent disclosure, to any
unauthorized individual or entity inside or outside the Company, and will not
use the Confidential Information or permit its use for the benefit of Executive
or other third party other than the Company.  These obligations shall continue
for so long as the Confidential Information remains Confidential Information.

 

(b)                                 Noncompetition, Nonsolicitation,
Noninterference.  Executive shall not during Executive’s employment with the
Company and during the one (1) year period after the termination of Executive’s
employment with the Company for any reason (the “Restricted Period”), either
directly or indirectly (through another business or person), engage in or
facilitate any of the following activities anywhere in the United States:

 

(i)                                     Hiring, recruiting, engaging as a
consultant or adviser, employing or attempting or soliciting to hire, recruit or
employ any person employed by the Company or any Subsidiary or affiliate, or
causing or attempting to cause any third party to do any of the foregoing;
nothing in this Section 3(b)(i) shall, however, restrict Executive from general
employment advertising on a broad basis not targeted at or designed for any such
employee;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  Causing or attempting to cause any person
employed at any time during the Restricted Period by the Company or any
Subsidiary or affiliate to terminate his or her relationship with the Company or
any Subsidiary or affiliate;

 

(iii)                               Soliciting, enticing away, or endeavoring to
entice away, or otherwise interfering with any employee, customer, tenant,
operator, manager or proposed employee, customer, tenant, operator or manager
with whom the Company or any Subsidiary or affiliate has ongoing contact,
financial partner or proposed financial partner with whom the Company or any
Subsidiary or affiliate has ongoing contact, vendor, supplier or other similar
business relation, who at any time during the Restricted Period or who at any
time during the period commencing one (1) year prior to the Date of Termination,
to Executive’s knowledge, maintained a material business relationship with the
Company or any Subsidiary or affiliate or with whom the Company or any
Subsidiary or affiliate is targeting for a material business relationship or is
engaged in discussions with to commence a material business relationship at the
time of termination of Executive’s employment with the Company; or

 

(iv)                              Performing services as an employee, director,
officer, consultant, independent contractor or advisor; or investing in, whether
in the form of equity or debt, owning any interest or otherwise having an
ownership or other interest or a connection to any Prohibited Entity (as defined
below); or performing services as an employee, director, officer, consultant,
independent contractor or advisor to any other company, entity or person if
those services relate directly to a business or businesses that directly and
materially compete with the Company anywhere in the United States.  Nothing in
this Section 3(b)(iv) shall, however, restrict Executive from (A) making an
investment in and owning up to two percent (2%) of the common stock of any
company whose stock is listed on a national exchange, provided that such
investment does not give Executive the right or ability to control or influence
the policy decisions of any direct competitor, or (B) except as provided in
Section 3(c) below, performing services as an employee, director, officer,
consultant, independent contractor or advisor of an operating company that
provides healthcare goods or services other than leasing or financing of real
property (for example, a hospital or a nursing facility).  For purposes of this
Agreement, a “Prohibited Entity” is any company, entity or person that derives
more than twenty percent (20%) of its consolidated gross revenues from a
business or businesses that directly and materially compete with the Company.

 

(c)                                  Other Prohibited Activities.  Executive
acknowledges that Executive’s position at the Company provides Executive with
access to highly sensitive information concerning the Company’s lessees,
managers, borrowers and operators and their affiliates and leases, operating
agreements, management agreements and other contractual agreements with such
lessees, managers, borrowers and operators and their affiliates which are
critical to the Company’s ability to effectively function and to the properties
to be purchased by the Company, and that if Executive were to provide services
for such lessees, managers, borrowers and operators and/or their affiliates such
services would

 

8

--------------------------------------------------------------------------------


 

cause irreparable damages to the Company.  Executive shall not during
Executive’s employment and the Restricted Period, either directly or indirectly
(through another business or person), engage in or facilitate any of the
following activities anywhere in the United States or in any location outside
the United States where the Company conducts or plans to conduct business:
performing services as an employee, director, officer, consultant, independent
contractor or advisor of, or investing in, whether in the form of equity or
debt, owning any interest or otherwise having an ownership or other interest in
any of the Company’s then current lessees, managers, borrowers or operators or
any of their respective parent, sister, subsidiary or affiliated entities (other
than any such lessee, manager, borrower or operator that, together with its
parent, sister, subsidiary and affiliated entities, contributes less than five
percent (5%) of the Company’s net operating income (NOI), computed on a pro
forma annualized basis consistent with the Company’s most recent supplemental
disclosure, and is not in default under any of its agreements with the Company
nor has an ongoing dispute with the Company) in any manner, including without
limitation as an owner, principal, partner, officer, director, stockholder,
employee, consultant, contractor, agent, broker, representative or otherwise. 
Nothing in this Section 3(c) shall, however, restrict Executive from making an
investment in and owning, directly or indirectly, up to two percent (2%) of the
common stock of any company whose stock is listed on a national exchange,
provided that such investment does not give Executive the right or ability to
control or influence the policy decisions of any lessee, manager, borrower or
operator or any of its parent, sister, subsidiary or affiliated entities.

 

(d)                                 Non-Disparagement.

 

(i)                                     Executive agrees not to make, or cause
to be made, any statement, observation or opinion, or communicate any
information (whether oral or written, directly or indirectly) that (A) accuses
or implies that the Company and/or any of its affiliates, together with their
respective present or former officers, directors, partners, stockholders,
employees and agents, and each of their predecessors, successors and assigns,
engaged in any wrongful, unlawful, unethical or improper conduct, whether
relating to Executive’s employment (or termination thereof), the business or
operations of the Company, or otherwise; or (B) disparages, impugns or in any
way reflects adversely upon the business, good will, products, business
opportunities, competency, character, behavior or reputation of the Company
and/or any of its affiliates, together with their respective present or former
officers, directors, partners, stockholders, employees and agents, and each of
their predecessors, successors and assigns.

 

(ii)                                  Nothing herein shall be deemed to preclude
Executive or the Company from providing truthful testimony or information
pursuant to subpoena, court or other similar legal process or proceedings.

 

(e)                                  New Employer.  Executive shall provide the
terms and conditions of this Section 3 to any prospective new employer or new
employer and shall permit the Company to contact any such company, entity or
individual to confirm Executive’s

 

9

--------------------------------------------------------------------------------


 

compliance with this Section 3 and shall provide the Company with such
information as it requests to allow such inquiry.

 

(f)                                   Reasonableness of Restrictive Covenants.

 

(i)                                     Executive acknowledges that the
covenants contained in this Section 3 are reasonable in the scope of the
activities restricted, the geographic area covered by the restrictions, and the
duration of the restrictions, and that such covenants are reasonably necessary
to protect the Company’s legitimate interests in its Confidential Information,
its reputation, and in its relationships with its employees, customers, and
suppliers.

 

(ii)                                  The Company has consulted, and Executive
has had an opportunity to consult, with their respective legal counsel and to be
advised concerning the reasonableness and propriety of such covenants. 
Executive acknowledges that Executive’s observance of the covenants contained
herein will not deprive Executive of the ability to earn a livelihood or to
support Executive’s dependents.

 

(iii)                               If any provision or portion of Section 3 of
this Agreement is held to be unenforceable because of the scope, duration,
territory or terms thereof, Executive agrees that the court making such
determination shall have the power to and shall reduce the scope, duration,
territory and/or terms of such provision, so that the provision is enforceable
by the court to afford the maximum protection to the Company under the law, and
such provision as amended shall be enforced by the court.

 

(g)                                  Right to Injunction.  In recognition of the
confidential nature of the Confidential Information, and in recognition of the
necessity of the limited restrictions imposed by Section 3, Executive and the
Company agree that it would be impossible to measure solely in money the damages
which the Company would suffer if Executive were to breach any of Executive’s
obligations hereunder.  Executive acknowledges that any breach of any provision
of this Agreement would irreparably injure the Company.  Accordingly, Executive
agrees that if Executive breaches any of the provisions of Section 3, the
Company shall be entitled, in addition to any other remedies to which the
Company may be entitled under this Agreement or otherwise, to an injunction to
be issued without bond by a court of competent jurisdiction, to restrain any
breach, or threatened breach, of any provision of Section 3, and Executive
hereby waives any right to assert any claim or defense that the Company has an
adequate remedy at law for any such breach or to require the Company to post
bond or other security during the pendency of such injunction.

 

(h)                                 Assistance.  During the one (1) year period
following a termination of Executive’s employment with the Company, Executive
shall from time to time provide the Company with such reasonable assistance and
cooperation as the Company may reasonably from time to time request in
connection with any financial and business issues, investigation, claim,
dispute, judicial, legislative, administrative or arbitral proceeding, or
litigation (any of the foregoing, a “Proceeding”) arising out of matters

 

10

--------------------------------------------------------------------------------


 

within the knowledge of Executive and related to Executive’s position as an
employee of the Company.  Such assistance and cooperation shall include
providing information, declarations or statements to the Company, signing
documents, meeting with attorneys or other representatives of the Company, and
preparing for and giving truthful testimony in connection with any Proceeding or
related deposition.  Executive shall agree to also make himself available to
assist the Company with transition of Executive’s duties to his successor and
addressing ongoing issues and problems.  In any such instance, Executive shall
provide such assistance and cooperation at times and in places mutually
convenient for the Company and Executive and which do not unreasonably interfere
with Executive’s business or personal activities.  The Company shall reimburse
Executive’s reasonable out-of-pocket costs and expenses in connection with such
assistance and cooperation upon Executive’s written request in such form and
containing such information as the Company shall reasonably request.

 

4.                                      Termination of Employment.  Subject to
the provisions of this Agreement, the Company may terminate Executive’s
employment at any time for any reason whatsoever or for no reason and with or
without Cause.  Executive acknowledges and agrees that Executive’s employment
with the Company is terminable at the will of the Company without any
obligation, except as may be expressly provided in Section 1 or Section 2.

 

(a)                                 Cause.  For purposes of this Agreement,
“Cause” shall mean (i) Executive’s indictment for, conviction of, or plea of
nolo contendere to, any felony or a misdemeanor involving fraud, dishonesty or
moral turpitude; (ii) the willful or intentional material breach by Executive of
Executive’s duties and responsibilities; (iii) the willful or intentional
material misconduct by Executive in the performance of Executive’s duties, or
(iv) the willful or intentional failure by Executive to comply with any lawful
instruction or directive of the CEO.

 

(b)                                 Good Reason.  Executive may terminate
Executive’s employment for Good Reason or without Good Reason.  For purposes of
this Agreement, “Good Reason” shall mean any of the following occurring on or
after the Effective Date:

 

(i)                                     A material diminution in Executive’s
position, authority or duties (including the assignment to Executive of any
duties materially and adversely inconsistent with Executive’s position,
authority or duties hereunder), excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;

 

(ii)                                  The Company shall materially reduce (other
than pursuant to a uniform reduction applicable to other similarly situated
executives of the Company) the Base Salary or annual target bonus opportunity of
Executive;

 

(iii)                               The Company shall require Executive to
relocate Executive’s principal business office to any location more than thirty
(30) miles from its location on the Effective Date; or

 

11

--------------------------------------------------------------------------------


 

(iv)                              The failure of the Company to obtain the
assumption of this Agreement as contemplated by Section 7(c);

 

which, in each case, is not cured within thirty (30) days after written notice
from Executive to the Company setting forth in reasonable detail the facts and
circumstances claimed to constitute Good Reason and affording an opportunity to
cure.  Any termination of employment by Executive for Good Reason shall be
communicated to the Company by written notice in accordance with this
Agreement.  Executive must deliver to the Company the Notice of Termination (as
defined below) not later than ninety (90) days after Executive has actual
knowledge of an act or omission which constitutes Good Reason.  In the event
that the Company fails to remedy the condition constituting Good Reason during
the applicable cure period, the Separation from Service (as defined below) must
occur, if at all, within six (6) months following the end of such cure period in
order for such termination as a result of such condition to constitute a
termination for Good Reason.

 

(c)                                  Notice of Termination.  Any termination by
the Company for Cause or by Executive for Good Reason shall be communicated by
notice (a “Notice of Termination”) given in accordance with this Agreement.  For
purposes of this Agreement, a Notice of Termination means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination by the Company (for Cause) or by Executive (with
Good Reason) of Executive’s employment under the provision so indicated, and
(iii) specifies the intended termination date.  The failure by the Company or
Executive to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or Executive, respectively, hereunder or preclude the Company or
Executive, respectively, from asserting such fact or circumstance in enforcing
their respective rights hereunder.

 

(d)                                 Date of Termination.  “Date of Termination”
means (i) if Executive’s employment is terminated by the Company for Cause or by
Executive for Good Reason, the date specified in the Notice of Termination or
(ii) if Executive’s employment is terminated by the Company other than for
Cause, the date on which the Company notified Executive of such termination.  To
the extent necessary to have payments and benefits under this Agreement be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Code Section 409A”), or comply with the requirements of Code
Section 409A, the Company and Executive agree to cooperate in a reasonable
manner (including with regard to any post-termination services by Executive)
such that the Date of Termination as defined in this Agreement shall constitute
a “separation from service” pursuant to Code Section 409A (“Separation from
Service”).  Notwithstanding anything contained in this Agreement to the
contrary, the date on which a Separation from Service occurs shall be the “Date
of Termination” or termination of employment for purposes of determining the
timing of payments under this Agreement to the extent necessary to have such
payments and benefits under this Agreement be exempt from the requirements of
Code Section 409A or comply with the requirements of Code Section 409A.

 

12

--------------------------------------------------------------------------------


 

5.                                      Disputes.  Any dispute or controversy
arising under, out of, or in connection with this Agreement shall, at the
election and upon written demand of the Company, be finally determined and
settled by binding arbitration in the City of Chicago, Illinois, in accordance
with the commercial arbitration rules and procedures of JAMS, and judgment upon
the award may be entered in any court having jurisdiction thereof.  Each party
shall bear its own costs, legal fees and other expenses respecting such
arbitration; provided, however, if one party shall prevail in the claims in such
arbitration as determined by the arbitrator, the non-prevailing party shall pay
the prevailing party’s costs, legal fees and other expenses respecting such
arbitration.  The parties agree that for any dispute for which the Company does
not make the arbitration election and demand, the exclusive jurisdiction and
venue will be in the federal or state courts located in Cook County, Illinois.

 

6.                                      Successors.

 

(a)                                 This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  This Agreement
shall not be terminated by the voluntary or involuntary dissolution of the
Company or by any merger or consolidation where the Company is not the surviving
corporation, or upon any transfer of all or substantially all of the Company’s
stock or assets.  In the event of such merger, consolidation or transfer, the
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the surviving corporation or corporation to which such stock or
assets of the Company shall be transferred.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, or any
business of the Company for which Executive’s services are principally
performed, to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company as herein before defined and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

7.                                      Other Severance Benefits.  Executive
hereby agrees that in consideration for the payments to be received under
Section 1 or Section 2 of this Agreement, Executive waives any and all rights to
any payments or benefits under any plans, programs, contracts or arrangements of
the Company or its affiliates that provide for severance payments or benefits
upon a termination of employment.

 

8.                                      Payment Cutback.  Notwithstanding any
provision of this Agreement to the contrary, if any payments or benefits to
which Executive becomes entitled, whether pursuant to the terms of or by reason
of this Agreement or any other plan, arrangement, agreement, policy or

 

13

--------------------------------------------------------------------------------


 

program (including without limitation any restricted stock, stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on the vesting or exercisability of any of the foregoing) with the
Company, any successor to the Company or to all or a part of the business or
assets of the Company (whether direct or indirect, by purchase, merger,
consolidation, spin off, or otherwise and regardless of whether such payment is
made by or on behalf of the Company or such successor) or any person whose
actions result in a Change in Control or any person affiliated with the Company
or such persons (in the aggregate, “Total Payments”), constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (“Code”), and but for this Section 8, would be subject to the
excise tax imposed by Section 4999 of the Code, then Executive will be entitled
to receive either (a) the full amount of the Total Payments or (b) a portion of
the Total Payments having a value equal to $1 less than three (3) times such
individual’s “base amount” (as such term is defined in Section 280G(b)(3)(A) of
the Code), whichever of (a) and (b), after taking into account applicable
federal, state, and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code or any successor provision of the Code or any
similar state or local tax, results in the receipt by Executive on an after-tax
basis, of the greatest portion of the Total Payments.

 

All determinations required to be made under this Section 8 shall be made by the
accountant or tax counsel or other similar expert advisor selected by Executive
(such advisor, the “Tax Advisor”), which shall, if requested, provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from the Company or Executive that
there has been Total Payments, or such earlier time as is requested by the
Company or Executive, and if requested, a written opinion.  All fees, costs and
expenses (including, but not limited to, the costs of retaining experts) of the
Tax Advisor shall be borne by the Company.  The determination by the Tax Advisor
shall be binding upon the Company and Executive.

 

9.                                      Withholding.  The Company may withhold
all applicable required federal, state, local and other employment, income and
other taxes from any and all payments to be made pursuant to this Agreement.

 

10.                               No Mitigation.  Executive shall have no duty
to mitigate Executive’s damages by seeking other employment and, should
Executive actually receive compensation from any such other employment, the
payments required hereunder shall not be reduced or offset by any such
compensation, except that the medical benefits provided pursuant to
Section 1(a)(ii) or Section 2(a)(ii) may be terminated as provided by
Section 1(a)(ii) or Section 2(a)(ii) if Executive receives benefits from a
subsequent employer.

 

11.                               Notices.  Any notice required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been duly given and effective when delivered or sent by telephone facsimile
transmission, personal or overnight couriers, or registered mail, in each case
with confirmation of receipt, addressed as follows:

 

If to Executive: at the most recent address on file with the Company.

 

14

--------------------------------------------------------------------------------


 

If to Company:

 

Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, KY 40223

Attn.: General Counsel

 

Either party may change its specified address by giving notice in writing to the
other in accordance with the foregoing method.

 

12.                               Waiver of Breach and Severability.  The waiver
by either party of a breach of any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any subsequent breach by
either party.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision, which other provision shall remain in full force and effect.  In the
event any provision of this Agreement is found to be invalid or unenforceable,
it may be severed from the Agreement and the remaining provisions of the
Agreement shall continue to be binding and effective.

 

13.                               Entire Agreement; Amendment.  This instrument
contains the entire agreement of the parties with respect to the subject matter
hereof and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral, with respect to the subject matter hereof.  No provisions of this
Agreement may be modified, waived or discharged unless such modification, waiver
or discharge is agreed to in writing signed by Executive and the Company.

 

14.                               Agreement Does Not Grant Employment Rights. 
This Agreement shall not be construed as granting to Executive any right to
employment by the Company.  The right of the Company to terminate Executive’s
employment at any time, with or without Cause, is specifically reserved.

 

15.                               Compliance with Code Section 409A.  All
payments pursuant to this Agreement shall be subject to the provisions of this
Section 16.  Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and operated to the fullest extent possible so that
the payments and benefits under this Agreement either shall be exempt from the
requirements of Code Section 409A or shall comply with the requirements of such
provision; provided, however, that notwithstanding anything to the contrary in
this Agreement in no event shall the Company be liable to Executive for or with
respect to any taxes, penalties or interest which may be imposed upon Executive
pursuant to Code Section 409A.

 

(a)                                 Payments to Specified Employees.  To the
extent that any payment or benefit pursuant to this Agreement constitutes a
“deferral of compensation” subject to Code Section 409A (after taking into
account to the maximum extent possible any applicable exemptions) (a “409A
Payment”) treated as payable upon a Separation from Service, then, if on the
date of Executive’s Separation from Service, Executive is a Specified Employee,
then to the extent required for Executive not to incur additional taxes pursuant
to Code Section 409A, no such 409A Payment shall be made to Executive earlier
than the earlier of (i) six (6) months after Executive’s Separation from
Service; or

 

15

--------------------------------------------------------------------------------


 

(ii) the date of his death.  Should this Section 16 otherwise result in the
delay of in-kind benefits (for example, health benefits), any such benefit shall
be made available to Executive by the Company during such delay period at
Executive’s expense.  Should this Section 16 result in payments or benefits to
Executive at a later time than otherwise would have been made under this
Agreement, on the first day any such payments or benefits may be made without
incurring additional tax pursuant to Code Section 409A (the “409A Payment
Date”), the Company shall make such payments and provide such benefits as
provided for in this Agreement, provided that any amounts that would have been
payable earlier but for the application of this Section 16, as well as
reimbursement of the amount Executive paid for benefits pursuant to the
preceding sentence, shall be paid in lump-sum on the 409A Payment Date along
with accrued interest at the rate of interest published in the Wall Street
Journal as the “prime rate” (or equivalent) on the date that payments or
benefits, as applicable, to Executive should have been made under this
Agreement.  For purposes of this Section 16, the term “Specified Employee” shall
have the meaning set forth in Code Section 409A, as determined in accordance
with the methodology established by the Company.  For purposes of determining
whether a Separation from Service has occurred for purposes of Code
Section 409A, to the extent permissible under Code Section 409A, subsidiaries
and affiliates of the Company are those included by using a twenty percent (20%)
standard to define the controlled group under Code Section 1563(a) in lieu of
the fifty percent (50%) default rule.  In addition, for purposes of determining
whether a Separation from Service has occurred for purposes of Code
Section 409A, a Separation from Service is deemed to include a reasonably
anticipated permanent reduction in the level of services performed by Executive
to less than fifty percent (50%) of the average level of services performed by
Executive during the immediately preceding twelve (12) month period.

 

(b)                                 Reimbursements.  For purposes of complying
with Code Section 409A and without extending the payment timing otherwise
provided in this Agreement, taxable reimbursements under this Agreement, subject
to the following sentence and to the extent required to comply with Code
Section 409A, will be made no later than the end of the calendar year following
the calendar year in which the expense was incurred.  To the extent required to
comply with Code Section 409A, any taxable reimbursements and any in-kind
benefits under this Agreement will be subject to the following: (a) payment of
such reimbursements or in-kind benefits during one calendar year will not affect
the amount of such reimbursement or in-kind benefits provided during any other
calendar year (other than for medical reimbursement arrangements as excepted
under Treasury Regulations §1.409A-3(i)(1)(iv)(B) solely because the arrangement
provides for a limit on the amount of expenses that may be reimbursed under such
arrangement over some or all of the period the arrangement remains in effect);
(b) such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another form of compensation to Executive and
(c) the right to reimbursements under this Agreement will be in effect for the
lesser of the time specified in this Agreement or ten (10) years plus the
lifetime of Executive.  Any taxable reimbursements or in-kind benefits shall be
treated as not subject to Code Section 409A to the maximum extent provided by
Treasury Regulations §1.409A-1(b)(9)(v) or otherwise under Code Section 409A.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Release.  To the extent that Executive is
required to execute and deliver a Release to receive a 409A Payment, and this
Agreement provides for such 409A Payment to be provided prior to the 55th day
following Executive’s Separation from Service, such 409A Payment will be
provided upon the 55th day following Executive’s Separation from Service
provided the Release in the form mutually agreed upon between Executive and the
Company or in the form set forth in Appendix A has been executed, delivered and
effective prior to such time.  To the extent a 409A Payment is made at a later
time than otherwise would have been made under this Agreement because of the
provisions of the preceding sentence of this Section 16(c), interest for the
delay and the opportunity for Executive to pay for benefits in the interim with
subsequent reimbursement from the Company shall be provided in a manner
consistent with that set forth in Section 16(a).  To the extent that Executive
is required to execute and deliver a Release to receive a 409A Payment and this
Agreement provides for such 409A Payment to be provided in accordance with
Section 16(a), such 409A Payment will be provided as set forth in
Section 16(a) provided the Release in the form mutually agreed upon between
Executive and the Company or in the form set forth in Appendix A has been
executed, delivered and effective prior to such time.  If a Release is required
for a 409A Payment and such Release is not executed, delivered and effective by
the date six (6) months after Executive’s Separation from Service if such 409A
Payment is subject to the limitations set forth in Section 16(a) or the 55th day
following Executive’s Separation from Service if such 409A Payment is not
subject to the limitations set forth in Section 16(a), such 409A Payment shall
not be provided to Executive to the extent that providing such 409A Payment
would cause such 409A Payment to fail to comply with Code Section 409A.  To the
extent that any payments or benefits under this Agreement are intended to be
exempt from Code Section 409A as a short-term deferral pursuant to Treasury
Regulations §1.409A-1(b)(4) or any successor thereto and require Executive to
provide a Release to the Company to obtain such payments or benefits, any
Release required for such payment or benefit must be provided in the form
mutually agreed upon between Executive and the Company or in the form set forth
in Appendix A no later than March 7th of the calendar year following the
calendar year of Executive’s Separation from Service.

 

(d)                                 No Acceleration; Separate Payments;
Termination of Employment.  No 409A Payment payable under this Agreement shall
be subject to acceleration or to any change in the specified time or method of
payment, except as otherwise provided under this Agreement and consistent with
Code Section 409A.  If under this Agreement, a 409A Payment is to be paid in two
or more installments, for purposes of Section 409A, each installment shall be
treated as a separate payment.  Notwithstanding anything contained in this
Agreement to the contrary, the date on which a Separation from Service occurs
shall be treated as the termination of employment date for purposes of
determining the timing of payments under this Agreement to the extent necessary
to have such payments and benefits under this Agreement be exempt from the
requirements of Section 409A of the Code or comply with the requirements of Code
Section 409A.

 

(e)                                  Cooperation.  If the Company or Executive
determines that any provision of this Agreement is or might be inconsistent with
the requirements of Code Section 409A, the parties shall attempt in good faith
to agree on such amendments to this Agreement as may be necessary or appropriate
to avoid subjecting Executive to the

 

17

--------------------------------------------------------------------------------


 

imposition of any additional tax under Code Section 409A without changing the
basic economic terms of this Agreement.  Notwithstanding the foregoing, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Code Section 409A from Executive or any
other individual to the Company.  This Section 16 is not intended to impose any
restrictions on payments or benefits to Executive other than those otherwise set
forth in this Agreement or required for Executive not to incur additional tax
under Code Section 409A and shall be interpreted and operated accordingly.  The
Company to the extent reasonably requested by Executive shall modify this
Agreement to effectuate the intention set forth in the preceding sentence.

 

16.                               Recoupment.  Executive acknowledges that
Executive will be subject to recoupment policies adopted by the Company pursuant
to the requirements of Dodd-Frank Wall Street Reform and Consumer Protection Act
or other law or the listing requirements of any national securities exchange on
which the common stock of the Company is listed.

 

17.                               Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Illinois
without regard to its choice of law principles.

 

18.                               Headings.  The headings in this Agreement are
for convenience only and shall not be used to interpret or construe its
provisions.

 

19.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

 

 

 

VENTAS, INC.

 

 

 

 

 

 

 

 

 

Date:

9-16-14

 

By:

/s/ Edmund M. Brady

 

 

 

 

Name: Edmund M. Brady, III

 

 

 

 

Title: Senior Vice President & Chief Human
Resources Officer

 

 

Date:

9/16/14

 

/s/ Robert F. Probst

 

 

 

Robert F. Probst

 

 

 

Executive

 

18

--------------------------------------------------------------------------------


 

APPENDIX A

 

RELEASE AND WAIVER OF CLAIMS

 

This Release and Waiver of Claims (“Release”) is made as of this          day of
                          ,           , by and between Ventas, Inc., a Delaware
corporation (the “Company”) and Robert F. Probst (“Executive”).

 

WHEREAS, the Company and Executive entered into an Employee Protection and
Noncompetition Agreement, dated as of                           ,           
(the “Agreement”);

 

WHEREAS, Executive’s employment with the Company has terminated; and

 

WHEREAS, in connection with the termination of Executive’s employment, under the
Agreement, Executive is entitled to certain payments and other benefits.

 

NOW, THEREFORE, in consideration of the payments and other benefits, if any, due
Executive under the Agreement (“Severance Payments”), the Company and Executive
hereby agree as follows:

 

1.                                      Except as specifically provided herein,
Executive, for Executive and Executive’s heirs, agents, executors, successors,
assigns, legal representatives, personal representatives, and administrators
(collectively, the “Related Parties”), intending to be legally bound, does
hereby RELEASE AND FOREVER DISCHARGE the Company, its agents, affiliates,
subsidiaries, parents, joint ventures, and its and their respective officers,
directors, shareholders, employees, predecessors, and partners, and its and
their respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims
obligations, and demands of every kind and nature whatsoever in law or in
equity, known or unknown, which Executive ever had, now has, or hereafter may
have, or which the Related Parties may have, by reason of any matter, cause or
thing whatsoever, at any time prior to the execution of this Release and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to the Agreement, Executive’s employment
relationship with Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to the following: claims or demands related to salary, bonuses,
commissions, stock, stock options, any other ownership interests in the Company,
paid time off, fringe benefits, expense reimbursements, sabbatical benefits,
severance benefits, or any other form of compensation or equity; any claims
arising under the Age Discrimination in Employment Act (“ADEA”), as amended, 29
U.S.C. § 621 et seq., the Older Worker’s Benefit Protection Act, 29 U.S.C.
§ 626(0(1), Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000e et seq., the Civil Rights Act of 1871, the Civil Rights Act of 1991, the
Americans with Disabilities Act, 42 U.S.C. § 12101-12213, the Rehabilitation
Act, the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et
seq., the Fair Labor Standards Act; any other claims under any federal, state or
local common law, statutory, or regulatory provision, now or hereafter
recognized; claims for wrongful discharge, discrimination, fraud, defamation,
harassment, emotional distress, or breach of the implied covenant of good faith
and fair dealing; and any claims for attorneys’ fees and costs.  This Release
does not apply to any claims that cannot be released or waived by law or to
claims

 

A-1

--------------------------------------------------------------------------------


 

for the following: payments and benefits to Executive provided for under the
Agreement or any employee benefit plan or equity plan of the Company in which
Executive is a participant, including, without limitation, any options, stock or
other equity awards that are vested (including those that vested as a result of
Executive’s termination of employment), or payment of any benefits to which
Executive may be entitled under a Company sponsored tax qualified retirement or
savings plan; any rights of Executive to indemnification under the Certificate
of Incorporation or by-laws of the Company, the Agreement or other agreement
between Executive and the Company; or any rights of Executive under any
directors’ and officers’ liability insurance policy maintained by the Company. 
Except as specifically provided herein, it is expressly understood and agreed
that this Release shall operate as a clear and unequivocal waiver by Executive
of any claim for accrued or unpaid wages, benefits or any other type of payment
other than as provided to Executive under the Agreement or any employee benefit
plan or equity plan of the Company in which Executive is a participant.  It is
the intention of the parties to make this Release as broad and as general as the
law permits as to the claims released hereunder.

 

2.                                      Executive further agrees and recognizes
that Executive has permanently and irrevocably severed Executive’s employment
relationship with the Company, that Executive shall not seek employment at any
time in the future with the Company or any entity with which the Company is
consolidated for financial reporting purposes, and that the Company has no
obligation to employ Executive in the future.

 

3.                                      Executive agrees that no promise or
inducement to enter into this Release has been offered or made except as set
forth herein and that Executive is entering into this Release without any threat
or coercion and without reliance on any statement or representation made on
behalf of the Company or by any person employed by or representing the Company,
except for the written provisions and promises contained in this Release.

 

4.                                      The parties agree that damages incurred
as a result of a breach of this Release will be difficult to measure.  It is,
therefore, further agreed that, in addition to the remedy set forth in
Section 6(h) or any other remedies, equitable relief will be available in the
case of a breach of this Release.  It also is agreed that, in the event
Executive files a claim against the Company (other than a charge before the
EEOC) with respect to a claim released by Executive herein, the Company may
withhold, retain, or require reimbursement of the Severance Payments.

 

5.                                      The parties agree and acknowledge that
this Release, and the settlement and termination of any asserted or unasserted
claims against the Releasees pursuant to the Release, are not and shall not be
construed to be an admission of any violation of any federal, state or local
statute or regulation, or of any duty owed by any of the Releasees to Executive.

 

6.                                      Executive certifies and acknowledges:

 

(a)                                 Executive has read the terms of this
Release, and Executive understands its terms and effects, including the fact
that Executive has agreed to RELEASE AND FOREVER DISCHARGE all Releasees from
any legal action or other liability of any type related in any way to the
matters released pursuant to this Release other than as provided in the
Agreement and in this Release;

 

A-2

--------------------------------------------------------------------------------


 

(b)                                 Executive has signed this Release
voluntarily and knowingly in exchange for the Severance Payments and other
consideration described herein, which Executive acknowledges is adequate and
satisfactory to Executive and which Executive acknowledges is in addition to any
other benefits to which Executive is otherwise entitled;

 

(c)                                  Executive has been and is hereby advised in
writing to consult with an attorney prior to signing this Release and Executive
has had the opportunity to seek legal counsel in connection with this Release;

 

(d)                                 Executive does not waive rights or claims
that may arise after the date this Release is executed;

 

(e)                                  Executive has been informed that Executive
has the right to consider this Release for a period of [21] [45] days from
receipt, and Executive has signed on the date indicated below after concluding
that this Release is satisfactory to Executive;

 

(f)                                   Neither the Company, nor any of its
directors, employees, or attorneys, has made any representations to Executive
concerning the terms or effects of this Release other than those contained
herein;

 

(g)                                  Executive has not filed a charge, lawsuit
or any other claim (and will not hereafter file a charge, lawsuit or any other
claim (other than a charge before the EEOC)) against the Company relating to
Executive’s employment and/or cessation of employment with the Company or
otherwise involving facts that occurred on or prior to the date that Executive
has signed this Release, other than a lawsuit or claim that the Company has
failed to pay Executive the Severance Payments or benefits due under any
employee benefit plan or equity plan of the Company in which Executive is a
participant; and

 

(h)                                 If Executive commences, continues, joins in,
or in any other manner attempts to pursue a recovery for any claim released
herein against any of the Releasees, or otherwise violates the terms of this
Release, (i) Executive will cease to have any further rights to Severance
Payments from the Company, and (ii) Executive shall be required to return any
Severance Payments made to Executive by the Company (together with interest
thereon).  A claim that would be expressly permitted by the terms of this
Release were it successful will not be deemed a violation of this Release even
if such claim is unsuccessful, provided that such claim is made in good faith. 
In addition, this Release is not intended and does not limit Executive’s right
to file a charge with or participate in an investigative proceeding of the EEOC.

 

7.                                      Executive acknowledges that Executive
may later discover facts different from or in addition to those which Executive
knows or believes to be true now, and Executive agrees that, in such event, this
Release shall nevertheless remain effective in all respects, notwithstanding
such different or additional facts or the discovery of those facts.

 

8.                                      This Release may not be introduced in
any legal or administrative proceeding, or other similar forum, except one
concerning a breach of this Release.

 

A-3

--------------------------------------------------------------------------------


 

9.                                      If all or any part of this Release is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any other portion of this
Release.  Any section or a part of a section declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of the section to the fullest extent possible while remaining lawful and valid.

 

10.                               This Release shall not be altered, amended, or
modified except by written instrument executed by the Company and Executive.  A
waiver of any portion of this Release shall not be deemed a waiver of any other
portion of this Release.

 

11.                               This Release may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

12.                               This Release shall be governed by and
construed and interpreted in accordance with the laws of the State of Illinois
without regard to its choice of law principles.

 

13.                               Executive also understands that Executive has
the right to revoke this Release within seven (7) days after execution, and that
this Release will not become effective or enforceable until the revocation
period has expired, by giving written notice by regular mail and facsimile to
the following:

 

Ventas, Inc.

Sr. Vice President and Chief Human Resources Officer

353 North Clark Street, Suite 3300

Chicago, Illinois 60654

Telephone No.: (312) 268-4717

Fax No.: (312) 268-4718

 

(Signature Page to Follow)

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute the foregoing Release and Waiver of Claims.

 

 

ROBERT F. PROBST

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

VENTAS, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

A-5

--------------------------------------------------------------------------------